Citation Nr: 9902341	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of the removal of a pterygium of the right eye.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


VACATE

The veteran served on active duty from January 1951 to 
February 1954.

This appeal arose from an April 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the requested benefits.  
The veteran testified at a personal hearing in June 1994; 
that same month, the hearing officer issued a decision which 
confirmed and continued the denials.  In June 1995, a rating 
action was issued which confirmed the denials of the 
requested benefits.  In March 1996, the Board of Veterans' 
Appeals (Board) issued a decision denying an increased 
evaluation for the service-connected right eye pterygium 
removal and a total disability rating based on individual 
unemployability due to service-connected disabilities.

On October 16, 1997, the United States Court of Veterans 
Appeals (Court), issued an opinion which vacated the Boards 
March 1996 decision, and remanded the case to the Board for 
readjudication consistent with its opinion.  Copies of the 
decision and judgment have been placed in the claims folder.  
The case was received and docketed at the Board in November 
1997.

In October 1998, the Board issued another decision which 
continued to deny entitlement to the benefits sought by the 
veteran.  However, it would appear that the Board issued this 
decision without obtaining records referred to by the veteran 
in a March 1993 statement.  Thus, the Board reviewed an 
incomplete record.  This was an error in due process.  The 
error should be corrected in such a manner that a fair and 
fully informed decision may be made on the appeal.

In view of the foregoing, the Board will VACATE its October 
1998 decision in its entirety.  Following entry of this order 
to vacate, a member of the Board who has not decided the case 
previously will consider the case and render a decision on 
the appeal from the April 1993 rating decision as if the 
October 1998 decision was never issued.


ORDER

The October 23, 1998, decision of the Board of Veterans' 
Appeals is VACATED.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
